Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered December 7, 2000, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
In this circumstantial evidence case, the court properly *412exercised its discretion in admitting, on the issues of identity and motive, evidence of defendant’s prior stabbings of his ex-girlfriends under circumstances that were similar to those of the instant crime and that made it probable that defendant committed all three crimes (see, People v Beam, 57 NY2d 241; People v Willsey, 148 AD2d 764, lv denied 74 NY2d 749). Any prejudicial effect was minimized by the court’s repeated limiting instructions, which the jury is presumed to have followed. Concur—Williams, P.J., Tom, Mazzarelli, Andrias and Friedman, JJ.